Order entered December 23, 2013




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-13-01615-CV

                  IN THE INTEREST OF L.B. AND A.K.B., CHILDREN

                      On Appeal from the 15th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. FA-12-0485

                                            ORDER
       We GRANT appellant’s December 19, 2013 motion to extend deadline for filing first

brief and ORDER the brief filed no later than January 15, 2014. No further extensions will be

granted absent exigent circumstances.




                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE